 USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 1 of 7


                          THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


Catrina Bragg,
                            Plaintiff,

vs.

Community Village, Inc.,
d/b/a/ Hartsfield Village,
                                                       JURY TRIAL DEMANDED
                            Defendant.




                                         COMPLAINT

         Plaintiff, Catrina Bragg, by and through her attorney, Lisa M. Stauff, of the Law

Offices of Lisa M. Stauff, complains of Defendant, Community Village, Inc., doing

business as “Hartsfield Village,” as follows:

                                   NATURE OF THE CASE

1. This is a two-count employment action alleging discrimination on the basis of race,

      in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-

      2, and retaliation for protected activity, in violation of 42 U.S.C. §2000e-3(a).


                                         THE PARTIES

2. Plaintiff Catrina Bragg is a citizen of the United States and a resident of Cook

      County, Illinois. Ms. Bragg was an employee of Hartsfield Village in Munster,

      Indiana, at all times relevant to this Complaint, within the meanings of 42 U.S.C.S. §

      2000e(f).


                                                 1
 USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 2 of 7


3. Defendant Community Village, Inc., transacts business under the assumed name

   “Hartsfield Village,” in Munster, Indiana. Defendant is an employer within the

   meanings of 42 U.S.C.S. § 2000e(b).


                             JURISDICTION AND VENUE


4. This Court has jurisdiction in this matter pursuant to 42 U.S.C.S. § 2000e(f).

5. Venue is proper under 28 U.S.C.S. §1391(b) because all of the unlawful employment

   practices alleged herein occurred in Lake County, Indiana, which is located within

   this Court’s division of the U.S. District Court of the Northern District of Indiana.

6. Ms. Bragg filed a Charge of Discrimination with the Equal Employment

   Opportunity Commission (“EEOC”), alleging unlawful discrimination on the basis

   of race, and retaliation for protected activity. Attached as Exhibit A.

7. On March 5, 2021, Ms. Bragg received a Notice of Right to Sue. Attached as Exhibit B.


                    PLAINTIFF’S EMPLOYMENT WITH DEFENDANT


8. Defendant Community Village, Inc., transacting business under the assumed name

   “Hartsfield Village,” is a continuing care retirement community providing

   independent living, assisted living, memory support, rehabilitation, and nursing

   care services.

9. On or about January 14, 2019, Plaintiff began working for Defendant as a full-time

   Registered Nurse.




                                              2
    USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 3 of 7


10. On May 31, 2019, Plaintiff filed suit under Title VII of the Civil Rights Act of 1964, as

      amended, against Plaintiff’s former employer, Community Hospital, a sister-entity

      of Defendant in the Community Healthcare System of Northwest Indiana. 1

11. On September 9, 2020, Defendant terminated Plaintiff’s employment.

12. The stated reason for Plaintiff’s termination was Plaintiff’s alleged mishandling of

      patient records while employed at Community Hospital.

13. The purported rule violation regarding patient records became known to

      Community Hospital on February 6, 2020, when Plaintiff, through counsel,

      produced documents to Community Hospital in response to routine discovery

      requests.

14. Six months later, after discovery closed, Community Hospital suddenly saw fit to

      investigate Plaintiff’s handling of patient records for a potential HIPAA patient

      privacy violation, which became known to Community Hospital through the

      aforementioned litigation between Plaintiff and Community Hospital.

15. On September 9, 2020, Defendant Hartsfield Village fired Plaintiff for allegedly

      mishandling patient records and allegedly violating HIPPA patient privacy rules

      while employed at Community Hospital.




1
 Bragg v. Munster Medical Res. Fdn., d/b/a Community Hospital, U.S. District Court, Northern
District of Indiana, 2:19-CV-JTM-JPK (filed May 31, 2019).



                                               3
 USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 4 of 7


16. At the time of Plaintiff’s termination, Defendant’s representative told Plaintiff that

   Plaintiff’s termination was unrelated to Plaintiff’s job performance at Hartsfield

   Village.

17. As a result of Plaintiff’s termination, Plaintiff suffered lost wages and benefits, and

   suffered emotional stress, humiliation, embarrassment, and incurred other damages.


              COUNT I: Discrimination on the Basis of Race, in violation of
                 Title VII of the Civil Rights Act of 1964, as amended

18. Plaintiff’s race is African American.

19. Plaintiff performed her job duties at or above her employer’s reasonable

   expectations at the time of her termination.

20. Plaintiff suffered an adverse employment action when Defendant terminated

   Plaintiff’s employment.

21. Plaintiff’s former colleagues who were not African American, who took the same

   actions as Plaintiff with regard to patient records, received more favorable treatment

   than Plaintiff.

22. Defendant’s stated reason for termination—violation of HIPAA patient privacy

   rules—was pretext for unlawful discrimination on the basis of race.

23. As a result of Defendant’s unlawful discrimination on the basis of race, Plaintiff

   suffered damages.

WHEREFORE, Plaintiff prays this Court grant judgment in her favor, and for the Court
to:
    a. Grant her such relief as is appropriate under the provisions of Title VII of the

          Civil Rights Act of 1964, as amended;

                                              4
 USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 5 of 7


       b. Issue an injunction to permanently restrain and enjoin defendant and its

          agents, employees, and administrators from discriminating against Plaintiff

          and any other employee who is black or a person of color;

       c. Make her whole for the damages and financial losses suffered, including

          punitive and compensatory damages;

       d. Award all costs and attorney’s fees incurred in the bringing of this action; and

       e. Award any other relief as is fair and equitable.


              COUNT II: Retaliation for Protected Activity, in violation of
                Title VII of the Civil Rights Act of 1964, as amended


24. Plaintiff restates and reincorporates paragraphs 1 through 17.

25. Plaintiff performed her job duties at or above her employer’s reasonable

   expectations at the time of her termination.

26. Plaintiff engaged in protected activity under Title VII by bringing suit against

   Community Hospital on May 31, 2019, alleging discrimination and retaliation in

   violation of Title VII.

27. Hartsfield Village retaliated against Plaintiff by terminating Plaintiff’s employment

   for allegedly violating rules governing the handling of patient records while Plaintiff

   was employed at Community Hospital, a sister-entity of Hartsfield Village with

   which Hartsfield Village shares a Human Resources department.

28. But for Plaintiff’s protected activity, Plaintiff would not have been fired for her

   actions.



                                              5
 USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 6 of 7


29. Others who engaged in the same patient records practices, who did not engage in

   protected activity under Title VII of the Civil Rights Act of 1964, as amended, were

   not terminated from their employment.

WHEREFORE, Plaintiff prays that this Court grant judgment in her favor, and against
Defendant, on Count II, and specifically:

       a. Grant her such relief as is appropriate under the anti-retaliation provisions of

           Title VII of the Civil Rights Act, 42 U.S.C. §2000e-3(a);

       b. Issue an injunction to permanently restrain and enjoin defendant and its

           agents, employees, and administrators from retaliating against Plaintiff and

           any other employee who participates in any way in an EEOC investigation

           and/or may have information that supports another employee in a claim of

           unlawful employment discrimination;

       c. Make Plaintiff whole for the damages and financial losses suffered, including

           punitive and compensatory damages;

       d. Award all costs and attorney’s fees incurred in the bringing of this action; and

       e. Award any other relief as is fair and equitable.


                                      JURY DEMAND

30. Plaintiff requests a trial by jury on all counts of this complaint.


                                                                       Respectfully submitted,
                                                                                Catrina Bragg,
                                                                                      Plaintiff,


                                                    By: ________________________________


                                               6
USDC IN/ND case 2:21-cv-00185-JTM-JPK document 1 filed 06/03/21 page 7 of 7


                                                           Plaintiff’s Counsel

  Lisa M. Stauff
  Law Offices of Lisa M. Stauff
  53 W. Jackson Blvd., Suite 624
  Chicago, Illinois 60604
  (312) 212-1036
  LStauff@StauffLaw.com




                                     7
